Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 3/5/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [12/30/19, 1/31/20, 4/2/20, 10/26/20, 12/14/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6, 11, 16 the prior art of record, specifically ZHANG; Qian et al. (US 20190123864) teaches A method of transmitting a reference signal for phase tracking, the method performed by a user equipment (UE) and comprising: (Paragraph: 112);
receiving, from a base station (BS), information for a threshold criteria related to a size of traffic resource blocks (RBs); determining a frequency interval between consecutive frequency resources in which the reference signal for phase tracking is to be transmitted, wherein based on the size of the traffic RBs satisfying the threshold criteria, the frequency interval is determined as a first value, wherein based on the size of the traffic RBs not satisfying the threshold criteria, the frequency interval is determined as a second value, and wherein the first value is smaller than the second value; and transmitting, to the BS and based on the determined frequency interval, the reference signal for phase tracking. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Hsieh, Cheng-Kuan, Jyh-Cheng Chen, and Jeng-Feng Weng. "Cooperative adaptive partner selection for real-time services in IEEE 802.16 j multihop relay networks." 2010 IEEE Wireless Communication and Networking Conference. IEEE, 2010. - provides IEEE 802.16j is defining standards for Multihop Relay (MR) networks. With many low cost Relay Stations (RSs), a Base Station (BS) can diminish the radio range but extend the coverage by RSs. Besides, frequency can be reused in different RSs. When using real-time services in an 802.16j MR network, fixed bandwidth is allocated to each intermediate hop along the path between the MS and the MR-BS. The MS does not need to request bandwidth for each packet in each hop. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413